Citation Nr: 1622347	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a disability manifested by high blood sugar; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a disability manifested by high cholesterol; and if so, whether service connection is warranted.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Steven Berniker, private attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986 and February 1987 to March 1996, with additional service with the Army National Guard of Oregon and the Army National Guard of California.  The period from February 13, 1993, to March 29, 1996, was determined by the RO in an administrative decision of April 2003 to be of a character that precluded entitlement to compensation benefits based on that period; however, the Veteran recently submitted a photocopy DD 215 purporting to show that that he had honorable service until May 4, 1995.  In addition, the Veteran has submitted a possibly altered photo copy of a DD 214 which purports to show  honorable service through March 29, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2016.

The issues of entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, type II, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for hypertension; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

2.   Evidence associated with the claims file since the September 2010 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a disability manifested by high blood pressure.

3.  In a September 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a disability manifested by high blood sugar; the Veteran did not submit an NOD and new and material evidence was not received within the relevant appeal period.

4.  Evidence associated with the claims file since the September 2010 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a disability manifested by high blood sugar.

5.  In a September 2010 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for high cholesterol; the Veteran did not submit an NOD and new and material evidence was not received within the relevant appeal period

6.  Evidence associated with the claims file since the September 2010 decision is new, but either does not relate to unestablished facts necessary to substantiate the underlying claim for service connection for high cholesterol, or is redundant of evidence of record at the time of the prior denial.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied the Veteran's request to reopen a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010, 2015).

2.  Evidence received since the final September 2010 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2010 rating decision that denied the Veteran's claim for service connection for high blood sugar is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010, 2015).

4.  Evidence received since the final September 2010 rating decision is new and material, and the claim for service connection for high blood sugar is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The September 2010 rating decision that denied the Veteran's request to reopen a claim for service connection for high cholesterol is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010, 2015).

6.  Evidence received since the final September 2010 rating decision is not new and material, and the claim for service connection for high cholesterol is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development required of VA has been satisfied with respect to the issues of whether new and material evidence has been submitted sufficient to reopen claims for service connection for hypertension and high blood sugar, the Board concludes that this duty does not preclude adjudication at this time because the Board is reopening these claims, and is thereby granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the Veteran's request to reopen a claim of entitlement to service connection for high cholesterol, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a petition to reopen, the required notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).  In this case, the Veteran was sent a letter in August 2010, prior to the initial adjudication of this matter by the AOJ, notifying him of the meaning of "new and material evidence" as well as the criteria necessary to demonstrate entitlement to service connection. 

The duty to assist is also found to have been satisfied regarding the request to reopen a claim for service connection for high cholesterol.  The Veteran's military personnel records, service treatment records, post-service VA treatment records, and lay statements from the Veteran have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the Board notes that treatment records from the Department of Corrections of the State of Virginia remain outstanding, remanding to request these records would have no possibility of aiding the Veteran in substantiating the underlying claim for service connection for high cholesterol; specifically, those records cover a time period well-before the beginning of the appeal period, and as will be discussed in greater detail below, the lack of a diagnosed disability manifested by high cholesterol during the relevant appeal period is dispositive for this claim.

The Veteran has also been provided with an opportunity to present testimony before the Board at a videoconference hearing conducted by the undersigned VLJ in April 2016.  While the VLJ did not go into a detailed explanation of what evidence would qualify as both new and material in order to reopen a claim for service connection, he did explain the evidence necessary to demonstrate entitlement to service connection to include evidence of a current disability, and the Veteran's representative solicited testimony from the Veteran regarding symptoms and complications related to his high cholesterol.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conduct of the Board hearing.  The Board also notes that VA had previously sent the Veteran numerous letters, and prior decisions, notifying him that high cholesterol is considered a laboratory finding rather than a disease entity/disability to which service connection may be awarded.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).   The Board acknowledges that the Veteran has not been provided with a VA examination regarding his request to reopen a claim of entitlement to service connection for high cholesterol, but finds that a medical examination is not necessary to render a decision on this issue.  The Veteran has not asserted that he has a disability manifested by high cholesterol, and the evidence of record, to include VA treatment records from as recently as February 2016, does not indicate the presence of any such disability.  Thus, absent competent evidence of a current disability, VA's duty to assist the Veteran by providing a VA examination regarding this issue has not been triggered. 

III.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a September 2010 decision, the RO denied the Veteran's claim for service connection for high blood sugar, and found that new and material evidence sufficient to reopen the claims for service connection for hypertension and high cholesterol had not been submitted.  Within the one-year period following this decision, the Veteran did not submit an NOD, and new and material evidence was not received.  Therefore, the September 2010 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010, 2015).

The evidence of record for the September 2010 rating decision consisted of service treatment and service personnel records, VA treatment records from January 2008 to June 2010, and lay statements from the Veteran.  The basis of the RO's denial of service connection for high blood sugar was that high blood sugar represented a laboratory finding, and the evidence did not show the presence of an underlying disease manifested by high blood sugar.  The RO also denied the Veteran's requests to reopen the issues of entitlement to service connection for high cholesterol and hypertension, finding that the Veteran had not submitted new and material evidence demonstrating a current disease manifested by high cholesterol or that the Veteran's hypertension is related to his military service. 

In support of his claim to reopen the issues of entitlement to service connection for hypertension, high blood sugar, and high cholesterol, the Veteran's complete VA treatment records have been associated with the claims file.  The Board has reviewed all of the evidence submitted since the September 2010 rating decision and has considered it in the light most favorable to the Veteran.

Prior rating decisions reflect consideration of VA treatment records from January 2008 to June 2010, but a December 2003 VA initial psychosocial assessment note indicates that the Veteran spent nine years in prison, with release in November 2004, and VA treatment records from May 2012 to present include a diagnosis of diabetes mellitus, type II.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims, specifically, whether the Veteran's hypertension arose during or within one year of active military service (as the Veteran's time in prison began near-in-time to his separation from service and complete treatment records from the Department of Corrections do not appear to have been associated with the file) and whether the Veteran has a current disability manifested by high blood sugar.  As noted above, the credibility of the evidence is presumed.  Therefore, it is found to be new and material, and reopening the claims for service connection for hypertension and high blood sugar is warranted.

With respect to the claim to reopen the issue of entitlement to service connection for high cholesterol, while much of the evidence submitted is new, it is either not material to the claim or is redundant of the evidence of record at the time of the last prior denial.  At the time of the September 2010 rating decision, the Veteran's claim to reopen the issue was denied for lack of new and material evidence demonstrating a present disease/disability manifested by high cholesterol.  None of the new evidence submitted relates to this unestablished criterion.  While the Veteran continued to assert that his high cholesterol levels place him at greater risk of developing other diseases and death, none of the evidence submitted, including comprehensive VA treatment records from as recent as February 2016, indicate the presence of any such disease/disability.  Rather, the Veteran continues to argue that it is unfair that his claim for benefits, as a Veteran with 20+ years of military service, continues to be denied while those of veterans with significantly less service, who lie to VA, are granted. 

While the Board has considered the Veteran's argument, the Board is constrained to follow the law and lacks authority to grant the appellant the benefit sought on an equitable basis.  See 38 U.S.C.A. § 7104(c)  (West 2014).  It is noted, however, that this decision does not leave the Veteran without recourse.  If the Veteran's high cholesterol should one day develop into a disease, he would be free to file a new request to reopen the issue of entitlement to service connection for that resulting disability.  However, at the present time, new and material evidence sufficient to reopen the claim for entitlement to service connection for a disease manifested by high cholesterol has not been submitted, and the petition to reopen the claim must be denied.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim for service connection for high blood sugar is reopened.

New and material evidence having been submitted, the claim for service connection for hypertension is reopened.

The petition to reopen the claim for service connection for high cholesterol is denied.


REMAND

Having reopened the Veteran's claims for service connection for hypertension and for a disease manifested by high blood sugar, the Board finds that additional development is needed prior to adjudication of these matters.  Additional development is also found necessary prior to adjudication of the claim for nonservice-connected (NSC) pension.

As an initial matter, the Veteran reported in a July 2001 statement that it was discovered that he had high blood pressure at a 1995 separation physical.  A review of the Veteran's STR's reveals a number of blood pressure readings taken over the course of his active military service, and includes a blood pressure reading of 140/100 in October 1991.  Hypertension is among the diseases classified as "chronic" under  38 C.F.R. § 3.309(a) for which service connection may be awarded on a presumptive basis if the disorder manifests to a degree of 10 percent or more during or within one-year of active military service.  As noted above, a December 2003 VA treatment record indicates that the Veteran had been released from prison in November 2003 after nine years of incarceration.  This indicates that the Veteran began his prison term close in time to his separation from active military service.  Three pages of treatment records from the Virginia Department of Corrections have been associated with the file, which document findings of high blood pressure in 2000 and 2002.  Given the Veteran's report upon initiating VA treatment in December 2003 that his incarceration began around the time he separated from service, the Veteran's complete treatment records from the Department of Corrections should be sought, as documentation of hypertension so soon after service would be of substantial value to the Veteran in substantiating his claim for service connection for hypertension.

At the April 2016 Board hearing, the Veteran testified that his physicians concluded that he was diabetic and that he was put on insulin during his service with the Army National Guard.  The Veteran has not yet been provided with notice of what the evidence must show to establish entitlement to service connection for a disability relating to a period of Reserve service, to include active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during such service.  On remand, the Veteran should be provided with such notice.  

Additionally, the AOJ should send the Veteran additional notice of the criteria needed to establish entitlement to nonservice-connected pension.  The AOJ should further indicate what information is needed from the Veteran to substantiate his claim for such benefits.

The Veteran was previously provided with general medical examinations in connection with his claim for NSC pension, most recently in July 2014.  At that time, the Veteran had full-time employment as a commercial truck driver.  VA treatment records starting in December 2015 document that elevated A1C levels resulted in suspension of the Veteran's commercial driver's license, and the Veteran testified in April 2016 that he was not presently working.  As there is evidence that the severity of the Veteran's disabilities has increased since the most-recent VA general medical examination, on remand, the Veteran should be scheduled for an additional examination to assess the current severity of all his disabilities, both service-connected and nonservice-connected.

The Veteran has not yet been provided with VA examinations with respect to his claims for service connection for hypertension and diabetes mellitus, type II.  As noted above, the Court has held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. 79.  The Veteran's VA treatment records document a current diagnosis of hypertension; the STR's include a number of blood pressure readings, including a January 1991 reading of 133/92 and an October 1991 reading of 140/100; and a statement submitted by the Veteran in July 2001, asserts that his high blood pressure was discovered during a 1995 separation examination.  The VA treatment records also document a current diagnosis of diabetes mellitus, type II, a February 1996 separation medical examination documented albumin of .2 on urinalysis, with elevated fasting glucose, and a diagnosis of rule out diabetes mellitus versus glucose intolerance.  Given the aforementioned, the Board finds that the low threshold triggering VA's duty to assist by providing medical examination and medical opinion for these claims has been reached.  On remand, the Veteran should be scheduled for VA examinations and provided with medical opinions regarding the etiology of his hypertension and diabetes mellitus, type II.

As the Board is remanding these claims for further development, the AOJ should also take action to ensure that the Veteran's complete VA treatment records are obtained associated with the file.

Accordingly, the claims are REMANDED for the following action:

1.  The RO should review all photocopies of service personnel records submitted by the Veteran (which as noted may possibly have been altered) and undertake any additional development of evidence necessary such as obtaining copies of DD 214s and 215s directly from the service department, and then issue another administrative decision addressing the dates of all honorable service, as well as what service, if any, is considered to be of a character as to preclude benefits.  

2.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from February 2016 to present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Send the Veteran and his attorney representative notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) which explains the criteria required for service connection based on any periods of ACDUTRA or INACDUTRA in the reserves.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim for entitlement to service connection for hypertension and/or diabetes mellitus, type II, based on such service.  Additionally, include notice of the criteria needed to establish entitlement to nonservice-connected pension benefits, and advise the Veteran and his representative of what types of evidence are still needed in order to substantiate his present claim for nonservice-connected pension benefits.

4.  Request verification of the dates of the Veteran's service in the Army National Guard of the State of California from any appropriate source(s), to include verification of any periods of ACDUTRA and INACDUTRA which could qualify him for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.  If feasible, summarize these findings and include a copy of that summary, along with all information and documents received, in the claims file.

5.  After obtaining any necessary authorization from the Veteran, request a copy of the Veteran's treatment records from the entirety of his period of incarceration with the Department of Corrections of the Commonwealth of Virginia (reportedly lasting approximately nine years, ending with transfer to California and release in November 2003).  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain and supply VA with the records, himself.  

6.  After completing the above, and associating all responsive records produced with the claims file, schedule the Veteran for a VA examination with a suitably-qualified medical professional for opinions as to the etiology of his diabetes mellitus, type II and hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The AOJ should provide the examiner with a summary of the dates of the Veteran's periods of honorable active service, non-qualifying service (if any), and ACDUTRA and INACDUTRA with the National Guard/Army Reserve. The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, type II, arose during or within one year of a period of honorable active duty, arose during a period of ACDUTRA, or is otherwise causally related to his periods of active duty, ACDUTRA, and/or INACDUTRA.  

In formulating an answer to the aforementioned question, the examiner's attention is directed to service treatment records including a January 1991 STR documenting blood pressure of 133/92, an October 1991 STR documenting blood pressure of 140/100, and a February 1996 separation medical examination documenting albumin of .2 on urinalysis, with elevated fasting glucose, and a diagnosis of rule out diabetes mellitus versus glucose intolerance. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completion of the aforementioned, conduct any further development deemed necessary then readjudicate the claims of entitlement to service connection for hypertension and diabetes mellitus, type II, in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


